Campbell, C. J.,
delivered the opinion of the court.
The general bond of a county treasurer, given under § 367 of the code of 1880, is not a security for school-funds which *539come into his hands, because an additional bond is required for school-moneys. Therefore, when nothing occurs except the giving of the general bond, presumably, they who sign it do it with reference to the additional bond required, and intending to bind themselves only for moneys other than school-funds. But if the general bond given should be so worded as to include, in terms, school-money, the obligors would be bound for such money, for the requirement by statute of “ an additional bond ... in an amount not less than the school-funds likely to be in his hands at any one time,” looks to the fact, and not the form of security, and may be satisfied by a single paper as well as several. An additional bond is directed to be required of the county treasurer to cover school-funds, because of the apprehended insufficiency of the penalty of the general bond and the purpose to make sure of the safety of school-funds. But if - the constituted authorities, through ignorance, inadvertence, or otherwise, in dealing with this matter were to not follow the law by requiring a separate and additional bond for the performance of his duties by the county treasurer as to school-funds, and to take a bond at the beginning expressly stipulating for the performance of all his duties, including his dealings with school-funds, it would be enforceable according to its terms, because of the contract.
It is incontrovertible that Hall and his sureties intended to give a bond sufficient in its penalty and its terms to cover all moneys that should be in his hands from every source. They contracted for that, and designed in good faith to carry out the contract, and thought they had done so, and it was an afterthought to escape liability because only one bond was given. True, there was no formal and express agreement between the obligors in the bond and the officials as to its terms, but it was as plainly implied from what occurred as if it had been expressed. Such was clearly the intention of all concerned, and it should not fail of execution by reason of ignorance or mistake, whether of fact or law, in expressing that intention in the instrument used.
*540Equity will not make contracts for parties. Its power is confined to enforcing those made by the parties. And where parties, through erroneous views of law, reject one sort of contract, and make another, led thereto by a mistaken opinion as to the law — as in Hunt v. Rousmanier, 1 Peters, 1— equity will not relieve. But where parties contract for a particular result, and intend to effect it, and fail to accomplish it, even through ignorance or mistake of law, equity will effectuate the intent of the parties. If an agreement is just what the parties intended it should be, no matter what led to it, there can be no interference with it; but if, in putting it into form, it fails to express and stipulate for what the parties understood and intended it should, a case is made for a court of chancery.
The facts of this case bring it within the latter class. Its facts distinguish it very clearly from the ordinary ease of a county treasurer giving bond, and make it proper for the chancery court to carry into effect the real intention of the parties — to make the instrument express the thought which "the makers had when they signed the bond. Sureties are subject to the same rules as others in this respect.
This matter has not been adjudicated before, and this defense is not available.
The suggestion of laches, as furnishing a ground for denial of the relief sought, loses the force it might have in many cases by the circumstances of this. Large allowance must be made for the incompetence and negligence of ignorant officials in their dealings as public agents, so as to protect the too confiding people from the consequences of their failure of duty, where it can be done, as in this case, without any injustice to the individuals concerned.
The fact that Hall did not sign one of the bonds does not make any difference.

Affirmed.